              Case 2:19-cv-01843-JAD-VCF Document 20 Filed 08/17/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Lerner & Rowe Injury Attrneys                                Case No.: 2:19-cv-01843-JAD-VCF

 4             Plaintiff

 5 v.                                                                   Order Closing Case

 6 Arturo Contreras, et al.

 7             Defendants

 8            The local rules of this court provide that “[a]ll civil actions that have been pending . . . for

 9 more than 270 days without any proceeding of record having been taken may, after notice, be

10 dismissed for want of prosecution by the court sua sponte . . . .” 1 The court filed an order on

11 February 11, 2021, advising plaintiff that no activity had occurred for more than 270 days and

12 the case would be dismissed under L.R. 41-1 unless action was taken by March 13, 2021. 2 The

13 court’s deadline has long since expired and over 270 days have passed without any proceeding of

14 record having been taken in this case.

15            IT IS THEREFORE ORDERED that Lerner & Rowe Injury Attorneys’ claims against

16 Arturo Contreras; Arizona Emergency Medicine Specialists, P.C.; AR Resources, Inc.; Accident

17 Lending Group, LLC; Nevada Spine Clinic; Smoke Ranch Surgery Center, LLC; PBS

18 Anesthesia, LLC; Raxo Drugs, Inc.; and Nevada Anesthesia Consultants, LLP are DISMISSED.

19 The Clerk of Court is directed to CLOSE THIS CASE.

20                                                                  _______________________________
                                                                    U.S. District Judge Jennifer A. Dorsey
21                                                                                        August 17, 2021

22

23   1
         L.R. 41-1.
     2
         ECF No. 19.
